Exhibit 10.3

500 Westridge Drive

Watsonville, CA 95076-4100

Telephone (831) 728-2700

February 7, 2006

Ronald Japinga

[ADDRESS]

Dear Ron,

I am pleased to offer to you the position of Senior Vice President of
Merchandising for West Marine, Inc. We are looking forward to you joining our
team. This letter serves to document the terms of our employment offer to you:

 

Position Title:    Senior Vice President of Merchandising Reports To:    Peter
Harris, CEO and President Annual Base Salary:    $300,000 Bonus:    40% of
Annual Base Salary (subject to meeting the executive bonus criteria established
by the Board of Director’s Governance & Compensation Committee); One-half of
such bonus is guaranteed for the first year. Stock Options:    50,000 Options to
acquire the stock of West Marine, Inc. to be granted under the terms of the West
Marine, Inc. Omnibus Equity Incentive Plan at the next regularly scheduled
Governance & Comp Committee/Board of Director’s Meetings. Signing Bonus:   
$125,000 signing bonus Relocation Costs:    Reasonable temporary housing and
travel expenses for you and your immediate family Benefits:    As per Company
policy. A “Benefits-at-a Glance and a 2006 Executive Benefits will be provided.
“At Will” Employment    Your employment with West Marine is for no specific
period and constitutes “at will” employment (i.e., either your or West Marine is
free to terminate employment at any time, for any reason or for no reason
[subject to the Executive Employment Termination and Compensation Agreement
executed by you and the Company and other applicable agreements and Company
policies]). Termination Agreement    You will receive a termination agreement
which provides to you under certain circumstances, up to one year of severance.
Start Date:    February 13, 2006

Our entire team looks forward to working with you. Please indicate your
acceptance by signing and dating the enclosed duplicate copy of this letter and
returning it to me. You may also fax it to me at 831-768-5223. This offer will
terminate if not accepted within one month. Welcome aboard!

 

Sincerely, /s/ Peter Harris Peter Harris, CEO & President

I, Ronald Japinga, accept the above offer of employment with West Marine.

 

/s/ Ronald Japinga           2/14/06       Signature       Date  

[West Marine Logo]